Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a flow of oxidizer” in line 10 and should recite “the flow of oxidizer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, 17-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over North (US 6,546,733) in view of Schumacher et al. (US 2006/0272335).
Regarding claim 1, North discloses a combustor assembly (Figure 2) for a gas turbine engine (Figure 1), the combustor assembly comprising: 
a deflector wall (Figure 3, 172) defined around a nozzle centerline (Annotated figure 3) extended therethrough, 
a support wall (148) that is defined around the nozzle centerline extended therethrough and that is disposed on an upstream side of the deflector wall (Figure 3 shows the support wall is 
an enclosed cavity (210) formed by the deflector wall and the support wall, the enclosed cavity receiving a flow of oxidizer (cooling air col. 3, l. 28) from the apertures through the support wall and providing the flow of oxidizer to a plurality of openings through the deflector wall (184), the enclosed cavity providing a drop in pressure of a flow of oxidizer (the cooling air) passing therethrough (the flow of air through apertures 184 will naturally have a pressure drop as the air exits into the larger volume cavity);
wherein a plurality of radial directions are defined from the nozzle centerline (Figure 3 is a cut away of the annular structure, so there are innumerable radial directions emanating from the nozzle centerline), 
wherein the deflector wall is extended at least partially along the plurality of radial directions (Figure 3 shows the deflector wall 172 extends radially), the deflector wall defining an upstream wall of a combustion chamber (Figure 3 shows the deflector wall 172 forms the upstream wall of combustion chamber in the lower right side of the figure), 
wherein the deflector wall defines a fuel nozzle opening (190) through the deflector wall and around the nozzle centerline (Figure 3), 
wherein the plurality of openings are defined through the deflector wall and around the fuel nozzle opening (Figure 3 shows the openings 184 circumscribe the fuel nozzle opening),
wherein the plurality of openings each define an angle at which the flow of oxidizer egresses therethrough into the combustion chamber (Figure 3 shows the openings are each at an angle with respect to the nozzle centerline).

    PNG
    media_image1.png
    846
    690
    media_image1.png
    Greyscale

North is silent on wherein the plurality of openings defines a first set of openings, a second set of openings, and a third set of openings, wherein each of the first set of openings is at 
Schumacher teaches a combustor assembly (Figure 1, 20) for a gas turbine engine (paragraph 1), the combustor assembly comprising: 
a deflector wall (Figure 1, 28) defined around a nozzle centerline (Figure 1, 44) extended therethrough, 
wherein a plurality of radial directions are defined from the nozzle centerline (Figure 3 shows a number of radial lines emanating from centerline 44 to form radial directions), 

wherein the deflector wall defines a fuel nozzle opening through the deflector wall and around the nozzle centerline (paragraph 30 describes the opening 34 for receiving a fuel injector, which would be around the nozzle centerline 44 as shown in figure 1), 
wherein a plurality of openings (Figure 1, 80) is defined through the deflector wall and around the fuel nozzle opening,
wherein the plurality of openings each define an angle at which the flow of oxidizer egresses therethrough into the combustion chamber (Figure 3 shows each of the holes 80 form an angle and the cooling flow through the holes is air), 
wherein the plurality of openings defines a first set of openings (Figure 3, 36), a second set of openings (Figure 3, 38), and a third set of openings (Figure 3, 39), 
wherein each of the first set of openings is at a first radial distance relative to the nozzle centerline (Annotated figure 3, arrow labeled 1st), 
wherein the combustor assembly defines a second radial distance (Annotated figure 3, arrow labeled 2nd) greater than the first radial distance relative to the fuel nozzle centerline (Figure 3), 
wherein each of the second set of openings is at or greater than the second radial distance relative to the fuel nozzle centerline (Figure 3 shows all second openings 38 are radially outward of the concentric dotted circles and therefore at or greater than the second radial distance), 
rd and 4th concentric circles between the first and second radial distances), 
wherein each of the first set of openings defines the angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings in a first angle range between 60 degrees and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the first opening 36 is 46a, which paragraph 35 describes as being between 75 and 90 degrees), 
wherein each of the second set of openings defines the angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions passing therethrough in a second angle range between zero and 30 degrees (paragraph 34 describes second openings 38 as radial, i.e. at 0 degrees with respect to the radial line on which it lies), and 
wherein each of the third set of openings defines the angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in the counterclockwise direction that passes through one of the second set of openings in a third angle range between zero and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the third opening 39 is 46b, which paragraph 41 describes as being 60 or 70 degrees).  


    PNG
    media_image2.png
    770
    837
    media_image2.png
    Greyscale

Regarding claim 2, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein the third angle range is between 20 degrees and 75 degrees.
Schumacher teaches wherein the third angle range is between 20 degrees and 75 degrees (paragraph 41 describes the third angle as being 60 or 70).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention 
Regarding claim 3, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein the first set of openings and the third set of openings are together disposed at least partially co-directional along a circumferential direction relative to the nozzle centerline.  
Schumacher teaches wherein the first set of openings and the third set of openings are together disposed at least partially co-directional along a circumferential direction relative to the nozzle centerline (Figure 3 shows both the first and third openings have a tangential component to their opening angles with respect to the radius 48).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the first set of openings and the third set of openings are together disposed at least partially co-directional along a circumferential direction relative to the nozzle centerline in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 4, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein the second set of openings is disposed at least along one of the plurality of radial directions relative to the nozzle centerline.  
Schumacher teaches wherein the second set of openings is disposed at least along one of the plurality of radial directions relative to the nozzle centerline (Figure 3 shows each second opening is along a radius emanating from the nozzle centerline 44).  

Regarding claim 11, North discloses a method for operating a gas turbine engine (Figure 1) to decrease emissions (abstract describes cooling the combustor, which provides the appropriate temperature for combustion and reduces the amount of combustion byproducts, i.e. emissions), the method comprising: 
flowing an oxidizer (cooling air col. 3, l. 28) through apertures (164) in a support wall (Annotated figure 2) into an enclosed cavity (210) formed between the support wall and an upstream radial wall (A note on claim interpretation, this is understood to be any upstream radial wall, not necessarily a wall which is upstream of the support wall, as the instant application does not discuss an upstream radial wall upstream of the support wall, but rather a deflector wall that forms the upstream radial wall of the combustion chamber.  172);
dropping a pressure of the oxidizer while passing through the cavity (the flow of air through apertures 164 will naturally have a pressure drop as the air exits into the larger volume cavity, and again will have a pressure drop when flowing from the relatively smaller volume of the cavity to the larger volume of the combustion chamber);
4flowing the oxidizer from the cavity into a combustion chamber (Figure 3 shows the air flows from the enclosed cavity to the combustion chamber in the lower right.  Labeled 116 in figure 2) through openings (184) defined through the upstream radial wall,

North is silent on wherein the openings comprise a first set of openings, a second set of openings and a third set of openings; wherein each of the first set of openings is defined in an adjacent circumferential arrangement through the upstream radial wall at a first radial distance relative to the nozzle centerline, wherein each of the first set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings at an angle in a first angle range between 60 degrees and 100 degrees, wherein the upstream radial wall defines a second radial distance greater than the first radial distance relative to the fuel nozzle centerline, wherein each of the second set of openings is defined through the upstream radial wall at or greater than the second radial distance from the nozzle centerline, wherein each of the second set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that passes therethrough at 5an angle in a second angle range between 0 degrees and 30 degrees, wherein each of the third set of openings is defined through the upstream radial wall  between the first radial distance and the second radial distance relative to the fuel nozzle centerline, and wherein each of the third set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in the counterclockwise direction and that passes through one of the second set of openings at an angle in a third angle range  between zero and 100 degrees.  
Schumacher teaches a method for operating a gas turbine engine (paragraph 1) to decrease emissions (paragraph 27), the method comprising: 

flowing the oxidizer into the combustion chamber through a second set of openings (Figure 3, 38) defined through the upstream radial wall; 
flowing the oxidizer into the combustion chamber through a third set of openings (Figure 3, 39) defined through the upstream radial wall; 
wherein the upstream radial wall defines a plurality of radial directions (Figure 3 shows a number of radial lines emanating from centerline 44 to form radial directions) defined from a nozzle centerline (Figure 1, 44), 
wherein each of the first set of openings is defined in an adjacent circumferential arrangement (Figure 3 shows the first openings form a ring about the nozzle centerline 44) through the upstream radial wall at a first radial distance (Annotated figure 3, arrow labeled 1st) relative to the nozzle centerline (Figure 1, 44), 
wherein each of the first set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings at an angle in a first angle range between 60 degrees and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the first opening 36 is 46a, which paragraph 35 describes as being between 75 and 90 degrees), 
wherein the upstream radial wall defines a second radial distance (Annotated figure 3, arrow labeled 2nd) greater than the first radial distance relative to the fuel nozzle centerline (Figure 3), 

wherein each of the second set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that passes therethrough at 5an angle in a second angle range between 0 degrees and 30 degrees (paragraph 34 describes second openings 38 as radial, i.e. at 0 degrees with respect to the radial line on which it lies), 
wherein each of the third set of openings is defined through the upstream radial wall  between the first radial distance and the second radial distance relative to the fuel nozzle centerline (Annotated figure 3 shows third openings are along the 3rd and 4th concentric circles between the first and second radial distances), and 
wherein each of the third set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in the counterclockwise direction and that passes through one of the second set of openings at an angle in a third angle range  between zero and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the third opening 39 is 46b, which paragraph 41 describes as being 60 or 70 degrees).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North’s invention to include wherein the openings comprise a first set of openings, a second set of openings and a third set of openings; wherein each of the first set of openings is defined in an adjacent circumferential arrangement through the upstream radial wall at a first radial distance relative to the nozzle centerline, 
Regarding claim 12, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline.  
Schumacher teaches wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline (Figure 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 13, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the second set of openings generally radially outward relative to the nozzle centerline.
Schumacher teaches wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the second set of openings generally radially outward relative to the nozzle centerline (Figure 3 shows each second opening is along a radius emanating from the nozzle centerline 44).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the second set of openings generally radially outward relative to the nozzle centerline in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 14, North in view of Schumacher teach the invention as claimed and described above.  North further teaches flowing a fluid (Figure 2 shows swirler 50 pulls air from the enclosed cavity into the space between 32 and 34) into the combustion chamber through a swirler assembly (50) and a fuel nozzle opening (34).  
Regarding claim 15, North in view of Schumacher teach the invention as claimed and described above.  North further teaches wherein flowing the fluid through the swirler assembly and the fuel nozzle opening is at least partially co-directional to flowing the oxidizer through the first set of openings and the third set of openings (Figure 2 shows the swirler 50 and the openings 54, 56 and 58 each have an axial component to their flow along the nozzle centerline out to the combustion chamber 14).  
Regarding claim 17, North in view of Schumacher teach the invention as claimed and described above.  North is silent on decreasing an angular velocity of combustion gases proximate to the upstream radial wall via the flow of oxidizer into the combustion chamber through the first set of openings, the second set of openings, and the third set of openings.  
Schumacher teaches decreasing an angular velocity of combustion gases proximate to the upstream radial wall via the flow of oxidizer into the combustion chamber through the first set of openings, the second set of openings, and the third set of openings (Figure 3 shows the oxidizer exiting the first and third set of openings exits through radial wall 28, the oxidizer flows will interact with the flow of combustion gas near radial wall 28 and the axial component of the oxidizer flows along axis 44 will decrease the angular component of the flow of combustion gases).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention 
Regarding claim 18, North discloses a method for operating a combustor (Figure 1, 16) of a gas turbine engine (Figure 1) to increase combustor durability (col. 1, ll. 53-56), the method comprising: 
flowing an oxidizer (cooling air col. 3, l. 28) through apertures (164) in a support wall (Annotated figure 2) into an enclosed cavity (210) formed between the support wall and an upstream radial wall (A note on claim interpretation, this is understood to be any upstream radial wall, not necessarily a wall which is upstream of the support wall, as the instant application does not discuss an upstream radial wall upstream of the support wall, but rather a deflector wall that forms the upstream radial wall of the combustion chamber.  172);
dropping a pressure of the oxidizer while passing through the cavity (the flow of air through apertures 164 will naturally have a pressure drop as the air exits into the larger volume cavity, and again will have a pressure drop when flowing from the relatively smaller volume of the cavity to the larger volume of the combustion chamber);
4flowing the oxidizer from the cavity into a combustion chamber (Figure 3 shows the air flows from the enclosed cavity to the combustion chamber in the lower right.  Labeled 116 in figure 2) through openings (184) defined through the upstream radial wall,
wherein the upstream radial wall defines a plurality of radial directions (Figure 3 is a cut away of the annular structure, so there are innumerable radial directions emanating from the nozzle centerline) defined from a nozzle centerline (Annotated figure 3).

Schumacher teaches a method for operating a combustor (Figure 1, 20) of a gas turbine engine (paragraph 1) to increase combustor durability (paragraph 2), the method comprising: 
4flowing an oxidizer (paragraph 27 describes air) into a combustion chamber (Figure 1, 63) through a first set of openings (Figure 3, 36) defined through an upstream radial wall (Figure 1, 28); 

flowing the oxidizer into the combustion chamber through a third set of openings (Figure 3, 39) defined through the upstream radial wall; 
wherein the upstream radial wall defines a plurality of radial directions (Figure 3 shows a number of radial lines emanating from centerline 44 to form radial directions) defined from a nozzle centerline (Figure 1, 44), 
wherein each of the first set of openings is defined in an adjacent circumferential arrangement (Figure 3 shows the first openings form a ring about the nozzle centerline 44) through the upstream radial wall at a first radial distance (Annotated figure 3, arrow labeled 1st) relative to the nozzle centerline (Figure 1, 44), 
wherein each of the first set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings at an angle in a first angle range between 60 degrees and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the first opening 36 is 46a, which paragraph 35 describes as being between 75 and 90 degrees), 
wherein the upstream radial wall defines a second radial distance (Annotated figure 3, arrow labeled 2nd) greater than the first radial distance relative to the fuel nozzle centerline (Figure 3), 
wherein each of the second set of openings is defined through the upstream radial wall at or greater than the second radial distance from the nozzle centerline (Figure 3 shows all second 
wherein each of the second set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that passes therethrough at 5an angle in a second angle range between 0 degrees and 30 degrees (paragraph 34 describes second openings 38 as radial, i.e. at 0 degrees with respect to the radial line on which it lies), 
wherein each of the third set of openings is defined through the upstream radial wall  between the first radial distance and the second radial distance relative to the fuel nozzle centerline (Annotated figure 3 shows third openings are along the 3rd and 4th concentric circles between the first and second radial distances), and 
wherein each of the third set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in the counterclockwise direction and that passes through one of the second set of openings at an angle in a third angle range  between zero and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the third opening 39 is 46b, which paragraph 41 describes as being 60 or 70 degrees).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North’s invention to include wherein the openings comprise a first set of openings, a second set of openings and a third set of openings; 4wherein each of the first set of openings is defined in an adjacent circumferential arrangement through the upstream radial wall at a first radial distance relative to the nozzle centerline, wherein each of the first set of openings egresses the oxidizer into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise 
Regarding claim 19, North in view of Schumacher teach the invention as claimed and described above.  North is silent on decreasing an angular velocity of combustion gases proximate to the upstream radial wall via the flow of oxidizer into the combustion chamber through the first set of openings, the second set of openings, and the third set of openings.  
Schumacher teaches 8decreasing an angular velocity of combustion gases proximate to the upstream radial wall via the flow of oxidizer into the combustion chamber through the first set of openings, the second set of openings, and the third set of openings (Figure 3 shows the oxidizer exiting the first and third set of openings exits through radial wall 28, the oxidizer flows will interact with the flow of combustion gas near radial wall 28 and the axial component of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include decreasing an angular velocity of combustion gases proximate to the upstream radial wall via the flow of oxidizer into the combustion chamber through the first set of openings, the second set of openings, and the third set of openings in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 20, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline.
Schumacher teaches wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline (Figure 3 shows both the first and third openings have a tangential component to their opening angles with respect to the radius 48).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein flowing the oxidizer into the combustion chamber includes flowing the oxidizer through the first set of openings and the third set of openings at least partially co-directional along a circumferential direction relative to the nozzle centerline in order to provide 
Regarding claim 21, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein the third angle range is between 20 degrees and 75 degrees.
Schumacher teaches wherein the third angle range is between 20 degrees and 75 degrees (paragraph 41 describes the third angle as being 60 or 70).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the third angle range is between 20 degrees and 75 degrees in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 24, North in view of Schumacher teach the invention as claimed and described above.  North is silent on wherein an outlet of each of the first set of openings, the second set of openings, and the third set of openings is shaped such that a downstream end thereof is wider than an upstream end thereof.
Schumacher teaches wherein an outlet of each of the first set of openings, the second set of openings, and the third set of openings is shaped such that a downstream end thereof is wider than an upstream end thereof (paragraph 32 describes that all of the holes may be tapered or have other shapes that may be useful for cooling, i.e. wider at a downstream end than an upstream end).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention 
Regarding claim 1 (using a second interpretation of Schumacher), North discloses a combustor assembly (Figure 2) for a gas turbine engine (Figure 1), the combustor assembly comprising: 
a deflector wall (Figure 3, 172) defined around a nozzle centerline (Annotated figure 3) extended therethrough, 
a support wall (148) that is defined around the nozzle centerline extended therethrough and that is disposed on an upstream side of the deflector wall (Figure 3 shows the support wall is on the upstream side, left in the figure, of the deflector wall), the support wall having a plurality of apertures therethrough (164); and
an enclosed cavity (210) formed by the deflector wall and the support wall, the enclosed cavity receiving a flow of oxidizer (cooling air col. 3, l. 28) from the apertures through the support wall and providing the flow of oxidizer to a plurality of openings through the deflector wall (184), the enclosed cavity providing a drop in pressure of a flow of oxidizer (the cooling air) passing therethrough (the flow of air through apertures 184 will naturally have a pressure drop as the air exits into the larger volume cavity);
wherein a plurality of radial directions are defined from the nozzle centerline (Figure 3 is a cut away of the annular structure, so there are innumerable radial directions emanating from the nozzle centerline), 

wherein the deflector wall defines a fuel nozzle opening (190) through the deflector wall and around the nozzle centerline (Figure 3), 
wherein the plurality of openings are defined through the deflector wall and around the fuel nozzle opening (Figure 3 shows the openings 184 circumscribe the fuel nozzle opening),
wherein the plurality of openings each define an angle at which the flow of oxidizer egresses therethrough into the combustion chamber (Figure 3 shows the openings are each at an angle with respect to the nozzle centerline).
North is silent on wherein the plurality of openings defines a first set of openings, a second set of openings, and a third set of openings, wherein each of the first set of openings is at a first radial distance relative to the nozzle centerline, wherein the combustor assembly defines a second radial greater than the first radial distance relative to the fuel nozzle centerline, wherein each of the second set of openings is at or greater than the second radial distance relative to the fuel nozzle centerline, 2wherein each of the third set of openings is between the first radial distance and the second radial distance from the nozzle centerline, wherein each of the first set of openings defines the angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings in a first angle range between 60 degrees and 100 degrees, wherein each of the second set of openings defines the angle at which the flow of oxidizer egresses therethrough into the combustion chamber 
Schumacher, in a second interpretation, teaches a combustor assembly (Figure 1, 20) for a gas turbine engine (paragraph 1), the combustor assembly comprising: 
a deflector wall (Figure 1, 28) defined around a nozzle centerline (Figure 1, 44) extended therethrough, 
wherein a plurality of radial directions is defined from the nozzle centerline (Figure 3 shows a number of radial lines emanating from centerline 44 to form radial directions), 
wherein the deflector wall is extended at least partially along the plurality of radial directions (Figure 3 shows the deflector wall 28 extends radially outward from the nozzle 34 along the radial directions), the deflector wall defining an upstream wall of a combustion chamber (Figure 1 shows 28 is an upstream wall to the combustion chamber 63), 
wherein the deflector wall defines a fuel nozzle opening through the deflector wall and around the nozzle centerline (paragraph 30 describes the opening 34 for receiving a fuel injector, which would be around the nozzle centerline 44 as shown in figure 1), 
wherein a plurality of openings (Figure 1, 80) is defined through the deflector wall and around the fuel nozzle opening,

wherein the plurality of openings defines a first set of openings (Figure 3, 36), a second set of openings (Figure 3, 39 along the fourth concentric dotted circle), and a third set of openings (Figure 3, 39 along the third concentric dotted circle), 
wherein each of the first set of openings is at a first radial distance relative to the nozzle centerline (Annotated figure 3, arrow labeled 1st), 
wherein the combustor assembly defines a second radial distance (Annotated figure 3, arrow labeled 2nd) greater than the first radial distance relative to the fuel nozzle centerline (Figure 3), 
wherein each of the second set of openings is at or greater than the second radial distance relative to the fuel nozzle centerline (Figure 3 shows all second openings 39 are at the fourth concentric dotted circle and therefore at or greater than the second radial distance), 
2wherein each of the third set of openings is between the first radial distance and the second radial distance from the nozzle centerline (Annotated figure 3 shows third openings are along the 3rd concentric circle between the first and second radial distances), 
wherein each of the first set of openings defines an angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in a counterclockwise direction that passes through one of the second set of openings in a first angle range between 60 degrees and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle 
wherein each of the second set of openings defines an angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions passing therethrough in a second angle range between zero and 30 degrees (paragraph 41 describes the transitional holes 39 can gradually reduce zero to match the radial flow, so the holes 39 furthest from the centerline would be between 0 and 30 degrees), and 
wherein each of the third set of openings defines an angle at which the flow of oxidizer egresses therethrough into the combustion chamber relative to one of the plurality of radial directions that is closest thereto in the counterclockwise direction that passes through one of the second set of openings in a third angle range between zero and 100 degrees (Figure 3, the closest radial direction is the one marked 48 in the lower left area of the drawing and the angle between that line and the third opening 39 is 46b, which paragraph 41 describes as being 60 or 70 degrees).  



    PNG
    media_image3.png
    773
    837
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North’s invention to include wherein the plurality of openings defines a first set of openings, a second set of openings, and a third set of openings, wherein each of the first set of openings is at a first radial distance relative to the nozzle centerline, wherein the combustor assembly defines a second radial greater than the first radial distance relative to the fuel nozzle centerline, wherein each of the second set of openings is at or greater than the second radial distance relative to the fuel nozzle centerline, 2wherein each 
Regarding claim 5, North in view of the second interpretation of Schumacher teach the invention as claimed and described above.  North further teaches a swirler assembly (col. 3, l. 24) disposed generally around the nozzle centerline and generally concentric to the fuel nozzle opening (swirler assembly goes into 150 which is concentric with the fuel nozzle opening 190), 
wherein the swirler assembly is configured to provide a flow of fluid (cooling air from outside of the combustor) into the combustion chamber at least partially along a circumferential direction relative to the nozzle centerline (Figure 3 shows the air will swirl about the nozzle centerline as it flows through the swirler and out into the combustion chamber).  
Regarding claim 10, North in view of the second interpretation of Schumacher teach the invention as claimed and described above.  North is silent on wherein the first set of openings, the second set of openings, and the third set of openings are arranged to egress the flow of oxidizer along a clockwise direction or a counter-clockwise direction relative to the nozzle centerline.  
Schumacher teaches, in the second interpretation, wherein the first set of openings, the second set of openings, and the third set of openings are arranged to egress the flow of oxidizer along a clockwise direction or a counter-clockwise direction relative to the nozzle centerline (Figure 3 shows the first, second and third openings egress air clockwise).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the first set of openings, the second set of openings, and the third set of openings are arranged to egress the flow of oxidizer along a clockwise direction or a counter-clockwise direction relative to the nozzle centerline in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.
Regarding claim 25, North in view of the second interpretation of Schumacher teach the invention as claimed and described above.  North further teaches the flow of fluid from the swirler assembly into the combustion chamber is along a clockwise direction relative to the nozzle centerline (col. 4, ll. 2-6 describes the swirler assembly may swirl the air counter to or in the same direction as primary swirler 30, i.e. swirler 50 can swirl the air in the clockwise direction).

Schumacher teaches, in the second interpretation, wherein the flow of oxidizer from the first set of openings and the third set of openings into the combustion chamber are along a clockwise direction relative to the nozzle centerline (Figure 3 shows the first, second and third openings egress air clockwise).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the flow of oxidizer from the first set of openings and the third set of openings into the combustion chamber are along a clockwise direction relative to the nozzle centerline in order to provide efficient cooling with reduced amounts of cooling air as suggested and taught by Schumacher in paragraph 5.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Schumacher, and further in view of Taylor (US 3,631,674).
Regarding claim 9, North discloses wherein an upstream side of the combustor assembly (Figure 3, left side of dome assembly) to a downstream side of the deflector wall (Figure 3, right side of 172) at the combustion chamber comprises a pressure drop (North inherently teaches a pressure drop across the wall as the oxidizer goes through the openings in from left, the upstream side, to right, the downstream side.  A fluid will naturally flow from higher pressure to lower pressure, so the pressure drops on the downstream side).

Taylor teaches wherein the pressure drop is between 3% and 5% (col. 4, l. 20 describes a pressure drop of 3%).
Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the pressure drop is between 3% and 5% in order to provide cooling without a significant reduction in pressure head as suggested and taught by Taylor in co. 4, ll. 20-22.

    PNG
    media_image4.png
    718
    858
    media_image4.png
    Greyscale

Regarding claim 23, North teaches generating a pressure drop between of the flow of oxidizer from an upstream side of a dome assembly (Figure 3, left side of dome assembly shown in figure3) to a downstream side of the upstream radial wall (Figure 3, right side of 172) at the combustion chamber (North inherently teaches a pressure drop across the wall as the oxidizer goes through the openings in from left, the upstream side, to right, the downstream side.  A fluid will naturally flow from higher pressure to lower pressure, so the pressure drops on the downstream side).
North in view of Schumacher are silent on wherein the pressure drop is between 3% and 5%.
Taylor teaches wherein the pressure drop is between 3% and 5% (col. 4, l. 20 describes a pressure drop of 3%).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein the pressure drop is between 3% and 5% in order to provide cooling without a significant reduction in pressure head as suggested and taught by Taylor in co. 4, ll. 20-22.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over North in view of Schumacher, and further in view of Al-Roub et al. (US 2004/0065090).
Regarding claim 16, North in view of Schumacher teach all the essential features of the claimed invention except wherein flowing the fluid through the swirler assembly and the fuel nozzle opening is at least partially counter-directional to flowing the oxidizer through the first set of openings and the third set of openings.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include wherein flowing the fluid through the swirler assembly and the fuel nozzle opening is at least partially counter-directional to flowing the oxidizer through the first set of openings and the third set of openings in order to provide additional compression as suggested and taught by Al-Roub in paragraph 8.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over North in view of Schumacher, and further in view of Rudrapatna et al. (US 2009/0013530).
Regarding claim 22, while North in view of Schumacher teaches the general conditions of the claimed invention (flowing oxidizer through first, second and third sets of openings), Schumacher does not expressly teach the claimed flowing the oxidizer through the first set of openings, the second set of openings, and the third set of openings between 3% and 10% of a total flow of oxidizer into the combustion chamber. 
Rudrapatna teaches that a cooling hole density may be selected based on techniques, experimentation or other conventional methods in paragraph 16 which is a result effective variable that affects the performance of the combustor in paragraph 64.  The density of the cooling holes has a direct relationship with the amount of air that flows through those cooling 
Therefore, since the general conditions of the claim, i.e. openings in the fuel injector, were disclosed in the prior art by North and Schumacher, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify North in view of Schumacher’s invention to include flowing the oxidizer through the first set of openings, the second set of openings, and the third set of openings between 3% and 10% of a total flow of oxidizer into the combustion chamber in order to meet required performance characteristics of the combustor as suggested and taught by Rudrapatna in paragraph 64.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-5 and 9-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741